Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 17th day of December, 2010, by and between Lumber Liquidators Holdings,
Inc. and Robert Martin Lynch (“Employee”). Hereinafter, Lumber Liquidators
Holdings, Inc. and its subsidiaries shall collectively be referred to as “Lumber
Liquidators” or the “Company”, unless the context otherwise requires.

WHEREAS, the Company is primarily engaged in the business of the production and
retail sale of hardwood, laminate, engineered, bamboo, cork and resilient
flooring and related products;

WHEREAS, the Company maintains its corporate headquarters in Toano, Virginia,
and operates retail locations throughout the United States and Canada;

WHEREAS, Employee has certain valuable experience and expertise in matters
related to the management of enterprises similar to the Company’s business; and

WHEREAS, the Company desires to employ Employee and Employee desires to be
employed by the Company under the terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the promises and undertakings of the
parties as hereinafter set forth, the parties covenant and agree as follows:

ARTICLE I

EMPLOYMENT

1.1. Employment.

(a) The Company will employ Employee in the position of President and Chief
Operating Officer and, in that position, Employee will report directly to the
Chief Executive Officer. The Company retains the right to make reasonable
changes in Employee’s duties and reporting relationships as may be determined by
the Company.

(b) This Agreement, and Employee’s employment hereunder, is conditioned upon
(i) Employee’s successful completion of a drug screen in compliance with state
and federal law and as more fully set forth in the Company’s policies,
(ii) Employee’s successful completion of a background screen, to be completed in
compliance with applicable state and federal law, and (iii) Employee’s ability
to satisfactorily comply with the I-9 requirements set forth by the Immigration
Reform and Control Act of 1986.

1.2. Term. Employee’s employment with the Company shall begin on January 17,
2011 (“Commencement Date”) and shall continue for a period of five (5) years
from such date, unless it is terminated earlier in accordance with Article II of
this Agreement. The term of this Agreement may be extended upon written
agreement by Employee and a designated representative of the Company’s Board of
Directors. Notwithstanding the termination of this Agreement for whatever
reason, the parties shall be required to carry out any provisions of this
Agreement which contemplate performance by them subsequent to such termination.



--------------------------------------------------------------------------------

1.3. Duties. In the position of President and Chief Operating Officer, Employee
will be a key employee of the Company and will be involved in the Company’s
strategic planning. In his executive capacity with the Company, Employee shall:

(a) Report to the Chief Executive Officer and/or the Board of Directors.

(b) Diligently perform the duties and exercise the powers and functions which
from time to time may reasonably be required of, assigned to, or vested in
Employee by the Company, the Chief Executive Officer and/or the Board of
Directors. The Company shall have the sole authority and discretion to set and
establish the reasonable work schedules, duties, and standards applicable to
Employee.

(c) Comply with all policies, standards and rules of the Company now or
hereafter promulgated.

(d) During working hours, devote the whole of Employee’s time, attention and
ability to Employee’s duties hereunder at such place or places as the Company
shall from time to time reasonably determine. It is expected that Employee will
relocate to the Williamsburg/Richmond, Virginia area

(e) Employee shall not, during the term hereof, directly or indirectly, engage
or associate with, or become employed with, as an employee, consultant, or
otherwise, any other business without the prior written approval of the Board of
Directors of the Company.

(f) Well and faithfully serve the Company to the best of Employee’s abilities,
and at all times use Employee’s best efforts to promote, develop, and extend the
interests of the Company.

1.4. Compensation.

(a) Base Salary. Employee shall receive an annual base salary of $500,000
payable to Employee in accordance with the Company’s normal payroll schedule.
The Company shall withhold state and federal income taxes, social security taxes
and shall make such other payroll deductions as may be required by law or
mutually agreed upon in writing by Employee and the Company. On or about March
2012, Employee’s base salary will increase to $550,000 per annum subject to
Employee’s satisfactory performance as determined by the Company.

(b) Signing Bonus. After Employee begins employment with the Company, the
Company shall pay to Employee a gross signing bonus of $60,000 as soon as
administratively possible. The Company shall withhold state and federal income
taxes, social security taxes and shall make such other payroll deductions as may
be required by law or mutually agreed upon in writing by Employee and the
Company.

 

2



--------------------------------------------------------------------------------

(c) Incentive Bonus Plan. Effective on the Commencement Date, Employee will be
eligible to participate in the Company’s Annual Bonus Plan for Executive
Management (the “Bonus Plan”). Under the terms of the Bonus Plan as approved by
the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”), Employee will be eligible to receive a yearly bonus
in an amount up to 75% of Employee’s base salary. Of that target bonus amount,
75% will be based upon Lumber Liquidators’ performance as a company and the
remaining 25% will be based upon goals and objectives specific to Employee’s
position, each as defined by the Compensation Committee. The awarding (or
decision not to award) a bonus and the amount thereof is a decision left to the
sole discretion of Lumber Liquidators and the Compensation Committee. The Bonus
Plan is subject to amendment, modification or termination, with or without
notice, in the Company’s sole discretion. All compensation payments, bonus
payments, and benefits provided to Employee shall be subject to all applicable
withholding and deductions.

(d) Relocation Expenses. Employee’s relocation expenses shall be covered in
accordance with the Company’s Relocation Policy, a copy of which has been
provided to Employee.

(e) Benefits. Employee shall be entitled to participate in or become a
participant in any employee benefit plan and fringe benefits maintained by the
Company for which Employee is or will become eligible on such terms as the
Company, in its discretion, may uniformly establish, maintain, modify or
otherwise change for executive level employees. The uniformly applied benefits
plans and fringe benefits contemplated hereby may be amended, enlarged, or
diminished by the Company at any time in the Company’s discretion.

(f) Paid Time Off. Employee will be provided twenty (20) days of paid time off
(“PTO”) per year beginning on the Commencement Date. PTO includes sick and
vacation time but not holidays. Unused PTO will not be carried over to
subsequent years.

(g) Holidays. Lumber Liquidators observes six (6) scheduled holidays each year.
Those holidays currently are New Year’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, and Christmas Day. The holiday schedule is
established in advance of each year and is subject to change.

(h) Severance Payment and Separation Benefits. Should Employee’s employment be
involuntarily terminated by Company for any reason other than “for cause” (as
defined in Section 2.3(a)), Employee shall be entitled to the following:

 

  i.

One (1) year of Employee’s base salary payable in twelve (12) equal monthly
installments commencing on the 60th day following termination of employment; and

 

  ii.

If, after the date of the termination of Employee’s employment with the Company,
Employee elects to continue and maintains health, vision and dental insurance
through COBRA continuation coverage, Company agrees to pay to the Employee for a
period of twelve (12) months following the date of termination, an amount

 

3



--------------------------------------------------------------------------------

 

equal to the portion of the premium for such insurance that Company would have
paid had Employee maintained such insurance prior to the date of his
termination. Employee shall be responsible for paying the entire premium.

Employee acknowledges and understands that the amounts set forth in this
Section 1.4(h) are taxable income to Employee for which Employee is responsible.
To the extent required because Employee is a “specified employee” as determined
under Section 409A of the Internal Revenue Code of 1986, as amended, and
Treasury Regulations thereunder (“Section 409A”) as of the date of Employee’s
termination of employment, any payments or benefits provided under this
Section 1.4(h) shall commence on the first day of the month following the
six-month anniversary of Employee’s termination of employment, with installments
that would have been paid during such six-month delay included in the first
payment. The making of any severance payments or the providing of any benefits
as set forth in this Section 1.4(h) is strictly conditioned upon (a) the
Employee executing a release of the Company, its subsidiaries and affiliates,
its officers, directors and employees, and its and their respective successors
within the 60 day period commencing on Employee’s termination of employment and
(b) Employee’s continued compliance with the provisions of Article III.
“Termination of employment” under this Agreement shall be determined in a manner
consistent with the definition of separation from service under Section 409A.

1.5. Stock Options, Restricted Stock. In addition to the compensation described
in Section 1.4 above, the Board of Directors or a committee thereof shall grant
to Employee as of the Commencement Date the following stock options and stock
awards pursuant and subject to the terms, limitations and conditions of the
Lumber Liquidators Holdings, Inc. 2007 Equity Compensation Plan and agreements
that will be substantially similar to the forms of agreement used in connection
with prior grants of stock options and restricted stock awards to the Company’s
executive officers (except as specifically described below):

(a) A whole number of non-qualified stock options with a cumulative value of
approximately $4,400,000, subject to adjustment as set forth below, determined
by using the Black-Scholes-Merton method as of the Commencement Date (the
“Option Shares”). The Option Shares shall vest in accordance with the following
schedule:

 

Percentage of Option

Shares Exercisable

 

Vesting Date

20%

  First Anniversary of Commencement Date

20%

  Second Anniversary of Commencement Date

20%

  Third Anniversary of Commencement Date

20%

  Fourth Anniversary of Commencement Date

20%

  Fifth Anniversary of Commencement Date

 

4



--------------------------------------------------------------------------------

(b) A whole number of shares of common stock with a cumulative value of
approximately $330,000 as of the date of the Commencement Date (the “Stock
Shares”). The Stock Shares shall vest in accordance with the following schedule:

 

Percentage of Stock

Shares Exercisable

 

Vesting Date

33.3%

  Commencement Date

33.3%

  Six Months After Commencement Date

33.3%

  Twelve Months After Commencement Date

If Employee ceases to be employed by the Company for any reason, any of the
Option Shares or Stock Shares that are not yet vested will be forfeited. In
addition, the Lumber Liquidators Holdings, Inc. 2007 Equity Compensation Plan
limits the aggregate number of awards that may be granted to any one individual
during a plan year to awards covering no more than 400,000 shares of common
stock. In the event the aggregate number of stock options and stock awards to be
granted pursuant to this Section 1.5 would exceed this limitation, the number of
stock options granted pursuant to Section 1.5(a) will be reduced to the extent
necessary to comply with this limitation. Any such reduction will be made on a
pro rata basis such that the percentage of stock options vesting at a given time
is consistent with the percentages set forth above.

1.6. Reimbursement of Business Expenses. The Company shall reimburse Employee
for all normal and customary business expenses reasonably incurred during the
term of this Agreement by Employee in the proper performance of his duties under
this Agreement, consistent with written Company policy. With respect to
reimbursement, Employee shall comply with the Company’s policies regarding
documentation and submittal of expenses incurred.

1.7. Cessation of Compensation. Except as provided by Sections 2.3(b), 2.4(b)
and 2.4(c) of this Agreement, all compensation and benefits provided Employee
under this Agreement will stop on the date of the cessation of the Employee’s
employment hereunder, except where Employee is eligible for continuation of such
benefits as specified by federal laws or laws of the Commonwealth of Virginia,
including continuation of group health insurance benefits pursuant to the terms
of the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”).

ARTICLE II

TERMINATION

2.1. Illness and Incapacity. If, during the term of Employee’s employment,
Employee is prevented, in the Company’s reasonable judgment, from effectively
performing any essential part of his duties under this Agreement for a period in
excess of 90 consecutive days (or more than 120 days during any period of 365
calendar days) by reason of illness, disability, or any other reason, the
Company, by written notice to Employee, may terminate Employee’s employment.
Upon delivery to Employee of such notice, Employee’s employment and all
obligations of the Company

 

5



--------------------------------------------------------------------------------

under Article I will terminate, other than with respect to Employee’s
entitlement to (a) any earned but unpaid salary and accrued but unused PTO, and
(b) any benefits for which he is then eligible. The obligations of Employee
under Article III of this Agreement will continue notwithstanding the cessation
of Employee’s employment pursuant to this Section.

2.2. Death. The Agreement and the parties’ obligations hereunder shall terminate
upon the death of Employee; provided, however, that in such event, the parties
shall be required to carry out any provisions of this Agreement which
contemplate performance by them subsequent to termination, and the Company shall
pay to the estate of the Employee any earned but unpaid salary and accrued but
unused PTO as of the date of Employee’s death.

2.3. Termination by the Company. Employee’s employment under this Agreement may
be terminated by the Company with or without cause as set forth hereunder.

(a) The Company shall have the right to terminate Employee’s employment under
this Agreement at any time for Cause, which termination shall be effective
immediately. For purposes of this Agreement, “Cause” shall include:

 

  i. Unauthorized use or disclosure of the Company’s confidential information or
trade secrets;

 

  ii. Material breach of any agreement between Employee and the Company,
including this Agreement, which such breach is not cured within ten (10) days
after Employee’s receipt of prior written notice thereof from the Company;

 

  iii. Material failure to comply with the Company’s policies or rules, which
such failure is not cured within ten (10) days after Employee’s receipt of prior
written notice thereof from the Company;

 

  iv. Conviction of, or plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof, or any crime of moral turpitude;

 

  v. Intentional failure to perform Employee’s duties or refusal to abide by or
comply with the lawful directives of the Company;

 

  vi. Willful dishonesty, fraud, misconduct, or gross negligence with respect to
the business or affairs of the Company that, in the reasonable judgment of the
Company, materially and adversely affects the operations or reputation of the
Company; and

 

  vii.

Failure of the Company to meet financial performance measurements set by the
Company’s Board of Directors; provided, however, that such failure shall not
constitute grounds for termination of Employee’s employment by the Company for
“Cause” hereunder if such failure is the

 

6



--------------------------------------------------------------------------------

 

result of (A) events, occurrences or circumstances affecting the economy or
financial markets in general, or (B) other events, occurrences or circumstances
which Employee cannot control.

(b) Employee’s employment hereunder may also be terminated without Cause by the
Company upon thirty (30) days written notice to the Employee. In the event
Employee’s employment under this Agreement is terminated by the Company without
Cause, Employee shall be entitled to:

 

  i. Any earned but unpaid salary and accrued but unused PTO as of the date of
termination; and

 

  ii. The applicable severance payment as set forth in Section 1.4(h), provided
Employee complies with Section 1.4(h) and subject to the payment conditions set
forth therein.

(c) Any provision to the contrary notwithstanding, with respect to
Section 2.3(a), the ten (10) day corrective periods therein referenced shall
only apply to matters readily correctable within a ten (10) day period, and such
correction period shall be reasonably extended beyond ten (10) days for all
other deficiencies so as to allow a reasonable period for corrective action in
reference to the specifically-identified deficiency.

2.4. Termination by Employee.

(a) Employee may terminate his employment hereunder by providing the Company
with sixty (60) days written notice of his intention to resign. Without
converting such termination to a termination by the Company without Cause or
reason (as noted in Section 2.3(b), the Company may provide Employee with
Employee’s salary in an amount equivalent to that due over the applicable notice
period in lieu of allowing the Employee to continue his employment throughout
the required notice period. In such case, the effective date of Employee’s
termination shall be the date that the Company makes such payment to Employee.
If Employee terminates his employment under this Section, he shall have no right
to receive any further compensation or benefits (including severance payments or
payments under the applicable Bonus Plan), if any, under this Agreement after
the effective date of the termination of his employment.

(b) Upon occurrence of a Change of Control and a resulting material reduction in
either Employee’s compensation or job responsibilities, Employee may, within
sixty (60) days of the Change of Control, elect to terminate his employment. In
such instance, provided that Employee declares his intent in writing to the
Company to terminate his employment within sixty (60) days of the Change of
Control, Employee shall be entitled to the compensation package set forth in
Section 2.3(b). For purposes of this Section 2.4(b) the term “Change of Control”
shall have the meaning ascribed to such term in the Lumber Liquidators Holdings,
Inc. 2007 Equity Compensation Plan.

 

7



--------------------------------------------------------------------------------

(c) Employee shall have the right to terminate employment under this Agreement
at any time upon thirty (30) days written notice to the Company after a Good
Reason Event. For purposes of this Agreement, a “Good Reason Event” shall
include (i) failure to pay or provide, or a material reduction in, Employee’s
compensation or Employee’s benefits, (ii) a material reduction in Employee’s
responsibilities within the Company, or (iii) a material breach of this
Agreement by the Company which is not cured within ten (10) days after the
Company’s receipt of prior written notice thereof from Employee, or such other
period as is reasonable for a curative response. In the event that Employee
terminates this Agreement in connection with a Good Reason Event, Employee shall
be entitled to the compensation package set forth in Section 2.3(b).

2.5. Continuation of Obligations. Regardless of how Employee’s employment with
the Company ends, the obligations of Employee under Article III of this
Agreement shall continue notwithstanding the cessation of Employee’s employment.
In addition, no cessation of the Employee’s employment with the Company shall
affect any liability or other obligation of Employee that shall have accrued
prior to such termination, including, but not limited to, any liability, loss or
damage on account of breach of this Agreement.

ARTICLE III

EMPLOYEE’S COVENANTS AND AGREEMENTS

3.1. Proprietary Rights. All rights, including without limitation any writing,
discoveries, inventions, innovations, and computer programs and related
documentation and all intellectual property rights therein, including without
limitation copyright (collectively “Intellectual Property”) created, designed or
constructed by Employee during the Employee’s term of employment with the
Company, that are related in any way to Employee’s work with the Company or to
any of the products and/or services provided by the Company, shall be the sole
and exclusive property of the Company. Employee agrees to deliver and assign to
the Company all such Intellectual Property and all rights which Employee may
have therein and Employee agrees to execute all documents, including without
limitation patent applications, and make all arrangements necessary to further
document such ownership and/or assignment and to take whatever other steps may
be needed to give the Company the full benefit thereof. Employee further agrees
that if the Company is unable after reasonable effort to secure the signature of
Employee on any such documents, the Chief Executive Officer of the Company or a
designee thereof shall be entitled to execute any such papers as the agent and
attorney-in-fact of Employee and Employee hereby irrevocably designates and
appoints each such person as Employee’s agent and attorney-in-fact to execute
any such papers on Employee’s behalf and to take any and all actions required or
authorized by the Company pursuant to this subsection. Without limitation to the
foregoing, Employee specifically agrees that all copyrightable materials
generated during the term of Employee’s employment with the Company, including
but not limited to, computer programs and related documentation, that are
related in any way to Employee’s work with the Company or to any of the services
provided by the Company, shall be considered works made for hire under the
copyright laws of the United States and shall upon creation be owned exclusively
by the Company. To the extent that any such materials, under applicable law, may
not be considered works made for hire, Employee hereby assigns to the Company
the ownership of all copyrights in such materials, without the necessity of any
further consideration, and the Company shall be entitled to register and hold in
its own name all copyrights in respect of such materials. The provisions of this
section shall apply regardless of whether any activities related to the creation
of any Intellectual Property took place inside or outside of the Company’s
working hours.

 

8



--------------------------------------------------------------------------------

3.2. Confidential Information. Employee understands and agrees that:

(a) in the course of his employment with the Company, he will acquire
information that could include, in whole or in part, information concerning
Company sales, sales volume, sales methods, sales proposals, customers and
prospective customers, identity of customers and prospective customers, identity
of key purchasing personnel in the employ of customers and prospective
customers, amount or kind of customer purchases from the Company, Company
sources of supply, Company computer programs, system documentation, special
hardware, product hardware, related software development, Company manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions, or other confidential or proprietary information belonging to the
Company or relating to the Company’s affairs (collectively referred to as
“Confidential Information”);

(b) the Confidential Information is the property of the Company;

(c) the use, misappropriation, or disclosure of the Confidential Information
would constitute a breach of trust and could cause irreparable injury to the
Company;

(d) it is essential to the protection of the Company’s goodwill and to the
maintenance of the Company’s competitive position that the Confidential
Information be kept secret; and

(e) that Employee will not disclose the Confidential Information to others or
use the Confidential Information for any reason other than on behalf of the
Company, either during, or at any time following the cessation of, Employee’s
employment with the Company. Notwithstanding anything to the contrary contained
herein, Confidential Information shall not be deemed to include any information
generally known or readily accessible in the trade or industry in which the
Company is involved, provided the same are not in the public domain as a
consequence of disclosure by the Employee in violation of this Agreement.

3.3. Return of Materials. Upon the cessation, for any reason, of Employee’s
employment with the Company, Employee will promptly deliver to the Company all
Company property, including but not limited to, all computers, phones,
equipment, correspondence, manuals, letters, notes, notebooks, reports, flow
charts, programs, proposals, and any documents concerning the Company’s
customers, operations, products or processes (actual or prospective) or
concerning any other aspect of the Company’s business (actual or prospective)
and, without limiting the foregoing, will promptly deliver to the Company any
and all other documents or materials containing or constituting Confidential
Information.

3.4. Non-Solicitation. Throughout any period during which Employee is an
employee of the Company, and for a period of twenty-four (24) months from and
after the date upon which Employee shall cease for any reason whatsoever to be
an employee of the Company (the “Employment Cessation Date”) or for a period of
twenty-four (24) months from the date of entry by

 

9



--------------------------------------------------------------------------------

a court of competent jurisdiction of a final judgment enforcing this Section of
the Agreement in the event of a breach thereof by Employee, whichever is later,
Employee covenants and agrees that Employee will not directly or indirectly, for
himself or for the benefit of another:

(a) Solicit any person or entity who, during the twelve-month period immediately
preceding the Employment Cessation Date, paid or engaged the Company for
products or services of any type or who received the benefit of the Company’s
services (a “Client”) to withdraw, curtail or cancel such Client’s relationship
with the Company;

(b) Provide or agree to provide for any Client products or services of the type
that the Company renders to its Clients, except for or on behalf of the Company
in the exercise of Employee’s duties under this Agreement; or

(c) Induce or influence, or attempt to induce or influence, any person who,
during the twelve-month period immediately preceding the Employment Cessation
Date, is an employee, agent, independent contractor, partner, officer, supplier,
vendor or director of the Company to terminate his, her or its relationship with
the Company or cease providing services or products to or on behalf of the
Company.

3.5. Non-Competition.

(a) Throughout any period during which Employee is an employee of the Company,
and for a period of twenty-four (24) months from and after the Employment
Cessation Date or for a period of twenty-four (24) months from the date of entry
by a court of competent jurisdiction of a final judgment enforcing this Section
of the Agreement in the event of a breach thereof by Employee, whichever is
later, Employee covenants and agrees that:

 

  i. Employee will not compete with Company within the Restricted Area by
performing for or providing to a Competing Business the same or materially
similar duties or services that Employee performed for or provided to Company
within the last 12 months of Employee’s employment with the Company;

 

  ii. Employee will not own or acquire, either as a proprietor, partner, member,
shareholder, trustee, a greater than five percent (5%) equity or synthetic
equity ownership interest, in any Competing Business within the Restricted Area.

(b) For purposes of this Section 3.5, the following definitions will apply:

 

  i. Competing Business. Any business which sells or distributes flooring
products (including, but not limited to, hardwood, engineered, resilient,
bamboo, cork and/or laminate flooring) or any other products or services
substantially similar to those sold or provided by the Company within the
twelve-month period immediately preceding the Employment Cessation Date that
constituted more than five percent (5%) of the Company’s gross sales.

 

10



--------------------------------------------------------------------------------

 

  ii. Restricted Area. Because of the national and expanding scope of the
Company’s business, for purposes of this Agreement, the “Restricted Area” is
defined as the United States of America and any city, town, county or
metropolitan area in Canada in which the Company operates store locations as of
the Employment Cessation Date.

ARTICLE IV

EMPLOYEES REPRESENTATIONS AND WARRANTIES

4.1. No Prior Agreements. Employee represents and warrants that he is not a
party to or otherwise subject to or bound by the terms of any contract,
agreement, or understanding which in any manner would limit or otherwise affect
his ability to perform any of his obligations under this Agreement, including,
without limitation, any contract, agreement, or understanding containing terms
and provisions similar in any manner to those contained in Article III. The
Company shall have no liability under any such agreement between Employee and a
third party.

4.2. Employee’s Abilities. Employee represents that his experience and
capabilities are such that the provisions of Article III will not prevent him
from earning a livelihood in the event his employment with the Company were to
cease and Employee acknowledges that it would cause the Company serious and
irreparable injury and cost if Employee were to violate any of the provision of
Article III to the detriment of the Company or to otherwise breach his
obligations under Article III.

4.3. Review by Counsel. Employee represents and warrants that this Agreement is
the result of full and otherwise fair bargaining over its terms following a full
and otherwise fair opportunity to have legal counsel for Employee review this
Agreement and to verify that the terms and provisions of this Agreement are
reasonable and enforceable.

ARTICLE V

GENERAL PROVISIONS

5.1. Authorization to Modify Restrictions. The invalidity of any portion of this
Agreement shall not be deemed to affect the validity of any other provisions. In
the event that any provision of this Agreement is held to be invalid, the
parties agree that the remaining provisions shall be deemed in full force and
effect as if they had been executed by both parties subsequent to the
expungement of the invalid provision. Further, if any part on any provision of
this Agreement, including Article III, shall be determined to be invalid or
unenforceable by reason of the extent, duration or geographical scope thereof,
or otherwise, then the parties agree that the court making such determination
may reduce such extent, duration or geographical scope, or other provisions
thereof, and in its reduced form such part or provision shall then be
enforceable in the manner contemplated hereby.

 

11



--------------------------------------------------------------------------------

5.2. No Waiver. The failure of either the Company or Employee to insist upon the
performance of any term in this Agreement shall not waive any such term or any
other term of this Agreement. Instead, this Agreement shall remain in full force
and effect as if no such forbearance had occurred.

5.3. Company Violation Not a Defense. In an action by the Company for specific
performance and/or injunctive relief under this Agreement, any claims asserted
by Employee against the Company as violations of this Agreement shall not
constitute a defense.

5.4. Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter of this Agreement and may be amended
only by a writing signed by each of them.

5.5. Governing Law, Section 409A. This Agreement will be governed by and
construed in accordance with the internal substantive laws of the Commonwealth
of Virginia without regard to Virginia’s conflict of laws provisions. This
Agreement is intended to comply with Section 409A and shall be interpreted and
administered accordingly.

5.6. Consent to Jurisdiction. Employee hereby irrevocably submits to the
jurisdiction of the appropriate state or federal courts located in the
Commonwealth of Virginia in any action or proceeding arising out of or relating
to disputes under this Agreement.

5.7. Venue. Employee irrevocably waives any current or future objection to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement brought in any Virginia state or federal court and any objection on
the ground that any such action or proceeding in either court has been brought
in an inconvenient forum. However, nothing in this Section 5.7 will affect the
right of the Company to bring any action or proceeding against Employee or his
property in the courts of other jurisdictions.

5.8. Remedy. Employee understands and acknowledges that the Company has a
legitimate business interest in preventing Employee from taking any actions in
violation of Article III of this Agreement and that Article III is intended to
protect the legitimate business interests and goodwill of the Company. Employee
further acknowledges that a breach of Article III of this Agreement will
irreparably and continually damage the Company. Employee therefore agrees that
in the event Employee violates any provision of this Agreement contained in
Article III, the Company will be entitled to seek an injunction stopping
Employee from breaching or continuing to breach Employee’s obligations
thereunder, other appropriate injunctive relief, specific performance, any other
equitable remedies and any and all remedies provided by law. Employee further
acknowledges that the Company engages in a highly competitive business
throughout the United States as well as countries outside of the United States,
and further, that the geographic limitation contained in Section 3.5 is
necessary to protect the Company’s business.

5.9. Recovery of Expenses. The prevailing party in any proceeding arising from
this Agreement will be entitled to reasonable attorneys’ fees, costs, and the
expenses of litigation from the non-prevailing party.

 

12



--------------------------------------------------------------------------------

5.10. Agreement Binding. The obligations of Employee under this Agreement will
continue as stated in this Agreement after the cessation of his employment with
the Company and will inure to the benefit of any successors and assigns of the
Company.

5.11. Counterparts, Section Headings. This Agreement may be executed in any
number of counterparts. Each will be considered an original, but all will
constitute one and the same instrument. The section headings of this Agreement
are for convenience of reference only and shall not affect the construction or
interpretation of any of its provisions.

5.12. Notices. All notices, demands, requests and other communications required
by or in regards to this Agreement shall be in writing or by written
telecommunication and given by personal delivery to the addressee, by mail
(certified mail, return receipt requested, postage prepaid) or by
telecommunication. Either party may from time to time change its address,
facsimile number, electronic mail address or designated individual by notice to
the other party.

 

To Company:    Lumber Liquidators Holdings, Inc.    3000 John Deere Road   
Toano, Virginia 23168    Attention: General Corporate Counsel To Employee:   
Robert M. Lynch    1143 Rugby Court    San Jose, California 95120

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS
AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement or caused it to be executed this 17th day of December, 2010.

 

EMPLOYEE     LUMBER LIQUIDATORS HOLDINGS, INC.

/s/ Robert Martin Lynch

    By:  

/s/ Jeffrey W. Griffiths

Robert Martin Lynch     Name:  

Jeffrey W. Griffiths

    Title:  

Chief Executive Officer

 

14